Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 1 of 15




                    EXHIBIT 2
       Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 2 of 15




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 In the Matter of the
 Federal Bureau of Prisons’ Execution
 Protocol Cases
                                                              Case No. 19-mc-0145 (TSC)
 LEAD CASE: Roane, et al. v. Barr
 THIS DOCUMENT RELATES TO:
 Roane, et al. v. Barr, No. 05-2337

          DEFENDANTS’ RESPONSES AND OBJECTIONS TO
   PLAINTIFF CORY JOHNSON’S FIRST SET OF INTERROGATORIES
   AND FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

       Pursuant to Federal Rules of Civil Procedure 26, 33, and 34, Defendants submit the

following responses and objections to the first set of interrogatories and first set of requests for the

production of documents served on December 9, 2020, by Plaintiff Cory Johnson (“Plaintiff”).

                                   GENERAL OBJECTIONS

       1.      Defendants object to the “Definitions and Instructions” in Plaintiff’s discovery

requests to the extent that they purport to impose obligations beyond those set forth in the Federal

Rules of Civil Procedure, the Local Rules of the United States District Court for the District of

Columbia, and orders of the Court.

       2.      Defendants object to the discovery requests to the extent that they are overly broad,

i.e., seek information that is not relevant to any party’s claim or defense and proportional to the

needs of the case. See Fed. R. Civ. P. 26(b)(1).

       3.      Defendants object to the discovery requests to the extent that they are unduly

burdensome or duplicative, i.e., seek information that is already in Plaintiff’s possession or

available through less-burdensome means. See. Fed. R. Civ. P. 26(b)(1), (2)(C).

       4.      Defendants object to the discovery requests to the extent that they seek information

protected by the attorney-client privilege, work-product doctrine, law-enforcement privilege,
       Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 3 of 15




deliberative-process privilege, joint-defense privilege, and any other applicable privilege. See Fed.

R. Civ. P. 26(b)(1). Defendants assert the protections provided by the foregoing privileges and

doctrines to the fullest extent permitted by law and do not waive any privilege through the

inadvertent disclosure of any otherwise privileged information in response to Plaintiff’s discovery

requests. See Fed. R. Civ. P. 26(b)(5)(B).

       5.        Defendants object to the interrogatories to the extent that they are compound and

contain unidentified subparts that together add up to more than 25 interrogatories. See Fed. R. Civ.

P. 33(a)(1); Banks v. Office of Senate-at-Arms, 222 F.R.D. 7 (D.D.C. 2004).

       6.        Defendants object to the requests for the production of documents to the extent that

they are vague and ambiguous, i.e., fail to describe with reasonable particularity the items or

categories of items to be produced. See Fed. R. Civ. P. 34(b)(1)(A).

       7.        Defendants object to the requests for the production of documents to the extent that

they seek documents or information not within the possession, custody, or control of Defendants.

See Fed. R. Civ. P. 34(a)(1).

       8.        Defendants specifically reserve the right to revise, correct, supplement, or clarify

any of these responses at any time during the discovery and trial preparation process. See Fed. R.

Civ. P. 26(e).

       9.        Defendants’ responses to these discovery requests are not acknowledgments that

the requested information is relevant to the subject matter of this case. Each response is without

prejudice to Defendants’ right to contend that any information provided is inadmissible, irrelevant,

immaterial, or not the proper basis for discovery.




                                                  2
       Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 4 of 15




                                      INTERROGATORIES

       1.        Identify the name and location of the facility where Defendants intend to execute

Plaintiff should Plaintiff select electrocution as his method of execution under the Virginia Statute.

       RESPONSE: Defendants object to this interrogatory because it is overly broad in that it

seeks information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and

that is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff

may lawfully select electrocution as his method of execution. Plaintiff was convicted and

sentenced under the Anti-Drug Abuse Act of 1988 (“ADAA”), see 21 U.S.C. § 848(e), in 1993—

before enactment of the Federal Death Penalty Act (“FDPA”) of 1994, Pub.L. No. 103–322, 108

Stat. 1796—and was therefore not “sentenced to death pursuant to [the FDPA],” id. § 3596(a). As

such, the FDPA does not apply to him. See United States v. Tipton, 90 F.3d 861, 901–02 (4th Cir.

1996). Plaintiff’s sentence will be carried out by lethal injection under federal regulations, pursuant

to the Order of the United States District Court for the Eastern District of Virginia entered on

November 17, 2005. In addition, this interrogatory seeks irrelevant information since Plaintiff has

not selected electrocution, and cannot use discovery as a means to develop a claim that would not

be ripe until he attempts to select electrocution as his preferred method.

       Defendants further object to this interrogatory because it seeks privileged deliberative

information about a nonfinal agency decision.

        Based on these objections, Defendants will not answer this interrogatory in the absence of

a court order.

       2.        Describe with specificity the steps Defendants have taken to assure the proper

functioning of the Electrocution Apparatus and the electrocution facilities identified in response




                                                  3
       Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 5 of 15




to Interrogatory No. 1, including, but not limited to, the Dates on and manner by which Defendants

tested the Electrocution Apparatus.

       RESPONSE: Defendants object to this interrogatory because it is overly broad in that it

seeks information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and

that is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff

may lawfully select electrocution as his method of execution. Plaintiff was convicted and

sentenced under the ADAA in 1993—before enactment of the FDPA—and was therefore not

“sentenced to death pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not

apply to him. See Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal

injection under federal regulations, pursuant to the Order of the United States District Court for

the Eastern District of Virginia entered on November 17, 2005. In addition, this interrogatory seeks

irrelevant information since Plaintiff has not attempted to select electrocution, and cannot use

discovery as a means to develop a claim that would not be ripe until he has attempted to select

electrocution as his preferred method.

       Defendants further object to this interrogatory because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further note that this interrogatory seeks information that is covered by the law-

enforcement privilege and that would, if disclosed, be subject to the protective order dated

February 23, 2007. See Roane v. Gonzales, No. 05-2337 (D.D.C.), ECF No. 30.

        Based on these objections, Defendants will not answer this interrogatory in the absence of

a court order

       3.       Describe the titles, roles, and qualifications of all the employees and contractors

that will comprise the execution team should Plaintiff select electrocution as his method of



                                                  4
       Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 6 of 15




execution under the Virginia Statute, including, but not limited to, whether they are employees or

contractors, by whom they are employed or contracted, any other employment they may currently

hold, their experience in their current roles, and their competency to perform their current roles.

       RESPONSE: Defendants object to this interrogatory because it is overly broad in that it

seeks information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and

that is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff

may lawfully select electrocution as his method of execution. Plaintiff was convicted and

sentenced under the ADAA in 1993—before enactment of the FDPA—and was therefore not

“sentenced to death pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not

apply to him. See Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal

injection under federal regulations, pursuant to the Order of the United States District Court for

the Eastern District of Virginia entered on November 17, 2005. In addition, this interrogatory seeks

irrelevant information since Plaintiff has not attempted to select electrocution, and cannot use

discovery as a means to develop a claim that would not be ripe until he has attempted to select

electrocution as his preferred method.

       Defendants further object to this interrogatory because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further object to this interrogatory because it seeks security procedures and

personally identifying information of officers, employees, agents, and contractors involved in

executions, which are protected by the Privacy Act and the law enforcement privilege and

prohibited from disclosure by the protective order dated February 23, 2007. See Roane v. Gonzales,

No. 05-2337 (D.D.C.), ECF No. 30.




                                                  5
       Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 7 of 15




       Based on these objections, Defendants will not answer this interrogatory in the absence of

a court order.

       4.        Describe with specificity the steps Defendants have taken to assure the execution

team members identified in response to Interrogatory No. 3 are properly qualified and trained to

carry out Plaintiff’s execution, including, but not limited to, the Dates on and manner by which

they were trained and practiced on the Electrocution Apparatus and the Dates on which they

previously performed executions using the Electrocution Apparatus.

       RESPONSE: Defendants object to this interrogatory because it is overly broad in that it

seeks information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and

that is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff

may lawfully select electrocution as his method of execution. Plaintiff was convicted and

sentenced under the ADAA in 1993—before enactment of the FDPA—and was therefore not

“sentenced to death pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not

apply to him. See Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal

injection under federal regulations, pursuant to the Order of the United States District Court for

the Eastern District of Virginia entered on November 17, 2005. In addition, this interrogatory seeks

irrelevant information since Plaintiff has not attempted to select electrocution, and cannot use

discovery as a means to develop a claim that would not be ripe until he attempted to select

electrocution as his preferred method.

       Defendants further object to this interrogatory because it seeks privileged deliberative

information about a nonfinal agency decision.




                                                  6
       Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 8 of 15




       Defendants further note that this interrogatory seeks information that is covered by the law-

enforcement privilege and that would, if disclosed, be subject to the protective order dated

February 23, 2007. See Roane v. Gonzales, No. 05-2337 (D.D.C.), ECF No. 30.

       Based on these objections, Defendants will not answer this interrogatory in the absence of

a court order.

       5.        Describe with specificity Defendants’ plans to transport Plaintiff to the facility

identified in response to Interrogatory No. 1, including, but not limited to, the manner of

transportation, the latest Date by which Plaintiff would arrive at the identified facility, where

Plaintiff would be housed from the time of his transport until the time of his execution, and how

any and all of these steps would allow for Plaintiff’s access to counsel.

       RESPONSE: Defendants object to this interrogatory because it is overly broad in that it

seeks information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and

that is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff

may lawfully select electrocution as his method of execution. Plaintiff was convicted and

sentenced under the in 1993—before enactment of the FDPA—and was therefore not “sentenced

to death pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not apply to him.

See Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal injection under

federal regulations, pursuant to the Order of the United States District Court for the Eastern District

of Virginia entered on November 17, 2005. In addition, this interrogatory seeks irrelevant

information since Plaintiff has not attempted to select electrocution, and cannot use discovery as a

means to develop a claim that would not be ripe until he has attempted to select electrocution as

his preferred method.




                                                  7
       Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 9 of 15




       Defendants further object to this interrogatory because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further note that this interrogatory seeks information that is covered by the law-

enforcement privilege and that would, if disclosed, be subject to the protective order dated

February 23, 2007. See Roane v. Gonzales, No. 05-2337 (D.D.C.), ECF No. 30.

       Based on these objections, Defendants will not answer this interrogatory in the absence of

a court order.



 Dated: December 17, 2020                           MICHAEL R. SHERWIN
                                                    Acting United States Attorney

                                                    DANIEL F. VAN HORN, D.C. Bar #924092
                                                    Chief, Civil Division

                                                    By: /s/ Johnny Walker
                                                    JOHNNY H. WALKER, D.C. Bar #991325
                                                    Assistant United States Attorney
                                                    555 4th Street, N.W.
                                                    Washington, District of Columbia 20530
                                                    Telephone: 202 252 2575
                                                    Email: johnny.walker@usdoj.gov
                                                    Counsel for Defendant




                                                8
      Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 10 of 15




                    REQUESTS FOR PRODUCTION OF DOCUMENTS

       1.      All Documents and Communications concerning or relating to Defendants’ efforts

to gain access to the Electrocution Apparatus, including, but not limited to, any contracts with any

states or other entities regarding the use of their execution chambers or death penalty facilities.

       RESPONSE: Defendants object to this request because it is overly broad in that it seeks

information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and that

is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff may

lawfully select electrocution as his method of execution. Plaintiff was convicted and sentenced

under the in 1993—before enactment of the FDPA—and was therefore not “sentenced to death

pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not apply to him. See

Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal injection under federal

regulations, pursuant to the Order of the United States District Court for the Eastern District of

Virginia entered on November 17, 2005. In addition, this interrogatory seeks irrelevant information

since Plaintiff has not attempted to select electrocution, and cannot use discovery as a means to

develop a claim that would not be ripe until he has attempted to select electrocution as his preferred

method.

       Defendants further object to this request because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further object to this request to the extent that it seeks communications covered

by the attorney-client privilege and documents covered by the work-product doctrine.

       Defendants further object to this request because it seeks security procedures and

personally identifying information of officers, employees, agents, and contractors involved in

executions, which are protected by the Privacy Act and the law enforcement privilege and



                                                  9
      Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 11 of 15




prohibited from disclosure by the protective order dated February 23, 2007. See Roane v. Gonzales,

No. 05-2337 (D.D.C.), ECF No. 30.

           Based on these objections, Defendants will not produce documents responsive to this

request.

       2.        All Documents and Communications concerning or relating to Defendants’, or

their employees’ or contractors’, training on or previous use of the Electrocution Apparatus.

       RESPONSE: Defendants object to this request because it is overly broad in that it seeks

information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and that

is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff may

lawfully select electrocution as his method of execution. Plaintiff was convicted and sentenced

under the in 1993—before enactment of the FDPA—and was therefore not “sentenced to death

pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not apply to him. See

Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal injection under federal

regulations, pursuant to the Order of the United States District Court for the Eastern District of

Virginia entered on November 17, 2005. In addition, this interrogatory seeks irrelevant information

since Plaintiff has not attempted to select electrocution, and cannot use discovery as a means to

develop a claim that would not be ripe until he has attempted to select electrocution as his preferred

method.

       Defendants further object to this request because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further object to this request to the extent that it seeks communications covered

by the attorney-client privilege and documents covered by the work-product doctrine.




                                                 10
      Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 12 of 15




       Defendants further object to this request because it seeks security procedures and

personally identifying information of officers, employees, agents, and contractors involved in

executions, which are protected by the Privacy Act and the law enforcement privilege and

prohibited from disclosure by the protective order dated February 23, 2007. See Roane v. Gonzales,

No. 05-2337 (D.D.C.), ECF No. 30.

           Based on these objections, Defendants will not produce documents responsive to this

request.

       3.        All Documents and Communications concerning or relating to the components,

maintenance, preparation, and operation of the Electrocution Apparatus, including, but not limited

to, any wiring diagram or schematic diagram, and any Documents and Communications related to

the frequency or current density to be applied by the Electrocution Apparatus.

       RESPONSE: Defendants object to this request because it is overly broad in that it seeks

information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and that

is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff may

lawfully select electrocution as his method of execution. Plaintiff was convicted and sentenced

under the in 1993—before enactment of the FDPA—and was therefore not “sentenced to death

pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not apply to him. See

Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal injection under federal

regulations, pursuant to the Order of the United States District Court for the Eastern District of

Virginia entered on November 17, 2005. In addition, this interrogatory seeks irrelevant information

since Plaintiff has not attempted to select electrocution, and cannot use discovery as a means to

develop a claim that would not be ripe until he has attempted to select electrocution as his preferred

method.



                                                 11
      Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 13 of 15




       Defendants further object to this request because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further object to this request to the extent that it seeks communications covered

by the attorney-client privilege and documents covered by the work-product doctrine.

       Defendants further object to this request because it seeks security procedures and

personally identifying information of officers, employees, agents, and contractors involved in

executions, which are protected by the Privacy Act and the law enforcement privilege and

prohibited from disclosure by the protective order dated February 23, 2007. See Roane v.

Gonzales, No. 05-2337 (D.D.C.), ECF No. 30.

           Based on these objections, Defendants will not produce documents responsive to this

request.

       4.        All Documents and Communications concerning or relating to the protocol or steps

Defendants will follow in carrying out Plaintiff’s execution should Plaintiff select electrocution

as his method of execution under the Virginia Statute.

       RESPONSE: Defendants object to this request because it is overly broad in that it seeks

information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and that

is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff may

lawfully select electrocution as his method of execution. Plaintiff was convicted and sentenced

under the in 1993—before enactment of the FDPA—and was therefore not “sentenced to death

pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not apply to him. See

Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal injection under federal

regulations, pursuant to the Order of the United States District Court for the Eastern District of

Virginia entered on November 17, 2005. In addition, this interrogatory seeks irrelevant information



                                                 12
      Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 14 of 15




since Plaintiff has not attempted to select electrocution, and cannot use discovery as a means to

develop a claim that would not be ripe until he has attempted to select electrocution as his preferred

method.

       Defendants further object to this request because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further object to this request to the extent that it seeks communications covered

by the attorney-client privilege and documents covered by the work-product doctrine.

       Defendants further object to this request because it seeks security procedures and

personally identifying information of officers, employees, agents, and contractors involved in

executions, which are protected by the Privacy Act and the law enforcement privilege and

prohibited from disclosure by the protective order dated February 23, 2007. See Roane v. Gonzales,

No. 05-2337 (D.D.C.), ECF No. 30. Based on these objections, Defendants will not produce

documents responsive to this request.

       5.      All Documents and Communications concerning or relating to Defendants’ plans

to transport Plaintiff to the location of the Electrocution Apparatus.

       RESPONSE: Defendants object to this request because it is overly broad in that it seeks

information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and that

is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff may

lawfully select electrocution as his method of execution. Plaintiff was convicted and sentenced

under the in 1993—before enactment of the FDPA—and was therefore not “sentenced to death

pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not apply to him. See

Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal injection under federal

regulations, pursuant to the Order of the United States District Court for the Eastern District of



                                                 13
      Case 1:19-mc-00145-TSC Document 364-3 Filed 12/19/20 Page 15 of 15




Virginia entered on November 17, 2005. In addition, this interrogatory seeks irrelevant information

since Plaintiff has not attempted to select electrocution, and cannot use discovery as a means to

develop a claim that would not be ripe until he has attempted to select electrocution as his preferred

method.

       Defendants further object to this request because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further object to this request to the extent that it seeks communications covered

by the attorney-client privilege and documents covered by the work-product doctrine.

       Defendants further object to this interrogatory because it seeks security procedures and

personally identifying information of officers, employees, agents, and contractors involved in

executions, which are protected by the Privacy Act and the law enforcement privilege and

prohibited from disclosure by the protective order dated February 23, 2007. See Roane v. Gonzales,

No. 05-2337 (D.D.C.), ECF No. 30. Based on these objections, Defendants will not produce

documents responsive to this request.



 Dated: December 17, 2020                           MICHAEL R. SHERWIN
                                                    Acting United States Attorney

                                                    DANIEL F. VAN HORN, D.C. Bar #924092
                                                    Chief, Civil Division

                                                    By: /s/ Johnny Walker
                                                    JOHNNY H. WALKER, D.C. Bar #991325
                                                    Assistant United States Attorney
                                                    555 4th Street, N.W.
                                                    Washington, District of Columbia 20530
                                                    Telephone: 202 252 2575
                                                    Email: johnny.walker@usdoj.gov
                                                    Counsel for Defendant



                                                 14
